ORDER

PER CURIAM.
Plaintiff appeals following the entry of summary judgment in favor of Defendant in a will contest action in which Plaintiff alleged undue influence in the procurement of a will. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).